Case 3:19-cr-00019-HES-JBT Document 46 Filed 03/29/21 Page 1 of 5 PageID 338




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

v.                                           CASE NO: 3:19-cr-19-HES-JBT

JOANNA ARLEAN TUKES                          ORDER ON MOTION FOR
                                             SENTENCE REDUCTION UNDER
                                             18 U.S.C. § 3582(c)(1)(A)


                                     ORDER

       Upon motion of     the defendant      the Director of the Bureau of Prisons for

a reduction in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the

applicable factors provided in 18 U.S.C. § 3553(a) and the applicable policy

statements issued by the Sentencing Commission,

IT IS ORDERED that the motion is:

     DENIED after complete review of the motion on the merits.

           FACTORS CONSIDERED

       Defendant Joanna Arlean Tukes is a 50-year-old inmate incarcerated at

Aliceville FCI, serving a 30-month term of imprisonment for aiding and abetting the

filing of a false tax return. (Doc. 41, Judgment). According to the Bureau of Prisons

(BOP), she is scheduled to be released from prison on July 2, 2022. Defendant seeks

compassionate release because of the Covid-19 pandemic, the conditions at Aliceville

FCI, and because she claims to suffer from high blood pressure that cannot be

controlled by medication. (Doc. 43, Motion for Compassionate Release). The United

States has responded in opposition. (Doc. 45, Response; Doc. 45-1, Medical Records).
Case 3:19-cr-00019-HES-JBT Document 46 Filed 03/29/21 Page 2 of 5 PageID 339




      A movant for compassionate release bears the burden of proving that a

sentence reduction is warranted. United States v. Heromin, No. 8:11-cr-550-T-33SPF,

2019 WL 2411311, at *2 (M.D. Fla. Jun. 7, 2019); cf. United States v. Hamilton, 715

F.3d 328, 337 (11th Cir. 2013) (a movant under § 3582(c)(2) bears the burden of

proving that a sentence reduction is appropriate). The statute provides:

      [T]he court, upon motion of the Director of the Bureau of Prisons, or
      upon motion of the defendant after the defendant has fully exhausted
      all administrative rights to appeal a failure of the Bureau of Prisons to
      bring a motion on the defendant's behalf or the lapse of 30 days from the
      receipt of such a request by the warden of the defendant's facility,
      whichever is earlier, may reduce the term of imprisonment ... if it finds
      that extraordinary and compelling reasons warrant such a reduction.

18 U.S.C. § 3582(c)(1)(A). “Because the statute speaks permissively and says that the

district court ‘may’ reduce a defendant’s sentence after certain findings and

considerations, the court’s decision is a discretionary one.” United States v. Harris,

No. 20–12023, 2021 WL 745262, at *2 (11th Cir. Mar. 2, 2021) (published). As the

Third Circuit Court of Appeals has observed, the mere existence of Covid-19 cannot

independently justify compassionate release, “especially considering BOP’s statutory

role, and its extensive and professional efforts to curtail the virus’s spread.” United

States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

      Defendant has not demonstrated extraordinary and compelling reasons

warranting compassionate release. 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13 &

cmt. 1. Defendant’s medical records reflect that she suffers from essential primary

hypertension and osteoarthritis of the knee. (Doc. 45-1, BOP Medical Records at 9).

According to the Centers for Disease Control (CDC), those who have high blood




                                          2
Case 3:19-cr-00019-HES-JBT Document 46 Filed 03/29/21 Page 3 of 5 PageID 340




pressure might be at increased risk for severe infection from coronavirus, which is

distinct from the medical conditions that the CDC confirms increase the risk of severe

infection. 1 Although Defendant contends that her blood pressure cannot be controlled

by medication, the record does not support that assertion. Defendant is currently

prescribed losartan potassium tablets, metoprolol tartrate, and amlodipine to treat

her hypertension. (Doc. 45-1 at 2, 4–6). The Court was somewhat concerned about

records submitted by Defendant which indicated that, between April 20, 2020 and

August 21, 2020, her blood pressure measured between 157/92 and 217/115. (See Doc.

44; Doc. 43-1 at 13–18). However, more recent records reflect that her blood pressure

has improved, with six more recent measurements (taken between September 3, 2020

and November 20, 2020) averaging 148/94 (ranging from 134/88 to 173/115). (See Doc.

45 at 7; Doc. 45-1 at 12, 14, 18, 25, 29, 33). Indeed, on November 20, 2020, Defendant’s

blood pressure fell from 173/115 to 134/88 upon a recheck after she was given her

blood pressure medication, indicating the effectiveness of her prescriptions. Thus, the

record reflects that her blood pressure can be controlled by medication – and it is

controlled when she is compliant. 2

       Defendant also asserts that officials at Aliceville FCI are unable to control the

spread of coronavirus, that the facility is a “death trap,” and that the facility does not




1       https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
medical-conditions.html. The CDC does not identify osteoarthritis or joint pain as a risk
factor for severe infection.
2       As the United States points out, the record indicates that Defendant has periodically
failed or refused to comply with her medication regimen. (Doc. 45 at 7 n.3; Doc. 45-1 at 2, 21,
41).


                                              3
Case 3:19-cr-00019-HES-JBT Document 46 Filed 03/29/21 Page 4 of 5 PageID 341




provide adequate healthcare. The evidence does not support these assertions. Prisons

are inherently difficult environments in which to control the spread of infectious

diseases. As such, most BOP facilities have experienced an outbreak of Covid-19 to

some extent. But the state of affairs at Aliceville FCI is not exceptional compared to

other prisons. According to the BOP’s latest data, only one inmate and eight staff

members are positive for coronavirus; 102 inmates and nine staff members have

recovered; and not one inmate (out of 1,245 total prisoners) has died. 3 That Aliceville

FCI has seen inmates and staff infected with Covid-19, alone or in combination with

Defendant’s hypertension, is not an “extraordinary and compelling” reason for a

sentence reduction. 18 U.S.C. § 3582(c)(1)(A). 4 Moreover, Defendant’s medical

records reflect that, contrary to her allegations, her facility is attentive to her medical

needs. The records show that medical staff have examined Defendant as needed and

adjusted her medications as appropriate. Thus, the Court does not perceive a

deficiency in the adequacy of Defendant’s healthcare that rises to the level of an

extraordinary and compelling circumstance. 5




3      https://www.bop.gov/coronavirus/. Last accessed March 25, 2021. To the extent
Defendant claims that prison conditions violate the Eighth Amendment, such a complaint
should be brought in the district of confinement.
4      The Court recognizes that there is a split of authority over whether district courts are
bound by the list of extraordinary and compelling reasons contained in U.S.S.G. § 1B1.13,
cmt. 1(A)-(D). See, e.g., United State v. Ruffin, 978 F.3d 1000, 1006–08 (6th Cir. 2020). The
Court’s decision does not depend on the resolution of that issue because it would reach the
same conclusion if it had discretion to identify extraordinary and compelling reasons.
5      Defendant cites one occasion on November 18, 2020, when she claims she received the
wrong medication at the pill line. (Doc. 43-1 at 1–6). This incident does not warrant a sentence
reduction under § 3582(c)(1)(A).


                                               4
Case 3:19-cr-00019-HES-JBT Document 46 Filed 03/29/21 Page 5 of 5 PageID 342




        Finally, the sentencing factors under 18 U.S.C. § 3553(a) do not support a

reduction in sentence. 18 U.S.C. § 3582(c)(1)(A). Defendant has served less than one

year of her 30-month prison sentence, having only entered custody on April 20, 2020. 6

Releasing Defendant from prison after serving roughly 11 months of her sentence

would fail to reflect the seriousness of the offense, promote respect for the law, or

afford adequate deterrence. In view of all the § 3553(a) factors, a sentence reduction

is not warranted at this time.

        Accordingly, Defendant Joanna Arlean Tukes’s Motion for Compassionate

Release (Doc. 43) is DENIED.

        DONE AND ORDERED at Jacksonville, Florida this 25th day of March,

2021.




lc 19
Copies:
Counsel of record
Defendant




6     Defendant was arrested on February 13, 2019 but was released that same day on an
unsecured bond. (Doc. 38, PSR at p. 1). The Court ordered Defendant to self-report to BOP
on April 20, 2020. (Doc. 41 at 2).


                                           5
